Citation Nr: 0514270	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In May 2003, the veteran requested that he be afforded a 
hearing before a member of the Board sitting at the RO.  
Later that same month, the veteran agreed to have a 
videoconference hearing instead.  The veteran was informed in 
October 2004 that he was scheduled for a hearing at the RO in 
November 2004, but he failed to report for the hearing.  His 
failure to report is treated as if he withdrew the request 
for a hearing.  38 C.F.R. § 20.704(e) (2004).  


REMAND

The veteran claims that he has hearing loss that is 
attributable to an ear infection he experienced in service.  
His service medical records show that he was treated for left 
ear pain on four occasions in May 1987 over a six-day period.  
The veteran was diagnosed with otitis media.  The veteran did 
not report any hearing problems on a report of medical 
history that was prepared in conjunction with his separation 
examination.  However, private audiograms prepared since his 
separation from military service reflect that he now 
experiences bilateral sensorineural hearing loss.  

Private treatment records from Beaver Medical Group dated 
from November 1994 through February 1999 were associated with 
the claims file.  An un-interpreted audiogram dated in 
November 1994 was included with these records.  The veteran 
reported a history of ear infections.  He reported that his 
ear infection that he suffered in service in May 1987 was not 
properly treated and that the left side of his face became 
swollen, which required hospitalization for drainage.  He 
reported being off duty for three weeks.  He reported that he 
had a full recovery.  He reported recurrences of left ear 
pain and facial swelling in 1991 and 1993.  At this time he 
reported pain and swelling in his left ear and muffled 
hearing.  

A private audiological evaluation from B. Nance, MA, CCC-A, 
dated in September 2002, was included in the claims file.  
The audiogram was un-interpreted but the examiner noted that 
the veteran had normal hearing in his right ear and a mild 
sensorineural hearing loss in his left ear.  His speech 
discrimination scores were noted to be 88 percent in both 
ears.  The examiner did not provide an opinion as to the 
etiology of the veteran's left ear hearing loss, nor did she 
relate the veteran's hearing loss to his military service.  A 
January 2004 audiogram shows that the veteran had bilateral 
sensorineural hearing loss with decreased puretone 
thresholds.  

Given the veteran's contention that his current hearing loss 
is attributable to the infection he experienced during 
military service, and because medical nexus evidence has not 
yet been obtained, the Board finds that an examination is 
required in order to obtain the medical opinion evidence 
necessary to decide this claim.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  

Turning to the claim of service connection for diabetes 
mellitus, the Board notes that the veteran has contended that 
his service-connected thyroid disease has affected his 
diabetes.  His service medical records do not include any 
mention of any treatment or diagnosis of diabetes mellitus.  
Nevertheless, private treatment reports from San Bernardino 
Medical Center dated from February 1998 to March 1998 were 
associated with the claims file.  An entry dated in February 
1998 indicates that the veteran had then recently been 
diagnosed with diabetes mellitus.  An entry dated in March 
1998 indicates that the veteran was diagnosed with 
hypothyroidism that same month.

The veteran's service records indicate that he had normal 
thyroxine levels when he was tested in service.  However, the 
tests indicated that his thyroid stimulating hormone (TSH) 
value was elevated.  His separation examination was negative 
for any diagnosis or treatment of a thyroid condition.  The 
veteran was granted service connection for hypothyroidism in 
March 2004.  The RO predicated that decision on the fact that 
elevated levels of TSH suggested primary hypothyroidism.  

The veteran contends that because diabetes and hypothyroidism 
are diseases of the endocrine system, the elevated TSH levels 
in service were precursors to his diagnosis of diabetes 
mellitus.  

Service connection may be awarded for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (§ 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.

The veteran was not afforded a VA examination.  In order to 
properly assess the veteran's claim for service connection 
for diabetes mellitus, a VA examination with medical opinion 
evidence is required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
VA examination, preferably by an 
endocrinologist or other qualified 
expert.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is requested to provide 
an opinion as to whether the 
veteran's currently diagnosed 
diabetes mellitus is related to his 
period of military service.  If the 
diabetes mellitus is not found to be 
directly related to his period of 
active military service, the 
examiner is requested to provide an 
opinion as to whether diabetes 
mellitus has been caused or made 
worse by the veteran's service-
connected hypothyroidism.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The veteran should also be 
schedule for a VA audiological 
evaluation.  The examiner should 
review the claims file, examine the 
veteran, and provide an opinion as 
to whether any currently shown 
hearing loss is attributable to the 
veteran's period of military 
service, including any event 
coincident therewith such as the May 
1987 problem with otitis media.  A 
complete rationale for any opinion 
expressed must be provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the claims on 
appeal.  The readjudication should 
reflect consideration of all the 
evidence of record and be 
accomplished with application of all 
appropriate legal theories, 
including Allen v. Brown, supra.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs


